UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

SUSAN LEO,

                     Plaintiff,              1:18-cv-00214-MAT
        -vs-                                 DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
____________________________________


I. Introduction

     Susan Leo (“Plaintiff”), represented by counsel, brings this

action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Commissioner of Social

Security     (“the   Commissioner”    or   “Defendant”),   denying   her

application for Disability Insurance Benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is granted,       and Defendant’s motion is denied.

The Commissioner’s decision is reversed, and the matter is remanded

for the calculation and payment and benefits.

II. Procedural History

     Plaintiff protectively filed for Title II benefits on February

27, 2017, alleging an onset date of February 14, 2000. The claim

was initially denied on April 26, 2017. Plaintiff requested a

hearing, which was conducted by administrative law judge Lynette
Gohr (“the ALJ”) on September 20, 2017, in Buffalo, New York.

Plaintiff appeared with counsel and testified. Dawn Blythe, a

vocational expert (“the VE”), also testified.

      The   ALJ issued     an   unfavorable    decision,     see    T.9-18,1   on

October 24, 2017, noting that there was a prior closed period of

disability with a decision date of November 18, 2006. Applying the

principle of res judicata, the ALJ determined that Plaintiff’s

alleged onset date could not be adjudicated until November 18,

2006. Therefore, the ALJ ruled from November 19, 2006, through the

date last insured of December 31, 2009. However, the ALJ excluded

the time between January 2008, and September 2008, because she

found at step one of the five-step sequential evaluation that

Plaintiff engaged in substantial gainful activity by working full-

time as a substitute English teacher during that 9-month period. At

step two, the ALJ determined that Plaintiff’s ulcerative colitis

and status post-proctocolectomy with ileal pouch anastomosis and

loop ileostomy and closure were “severe” impairments.2 At step

three, the ALJ found that Plaintiff’s impairments did not meet or

medically    equal    a   listed   impairment,     including       Listing   5.06



      1

      Citations to “T.” refer to pages in the certified administrative transcript
(Docket No. 6).
      2
      The ALJ also considered other medical issues alleged by Plaintiff or
referenced in the record, including post-traumatic stress disorder, rheumatoid
arthritis, right ankle surgery in 1999 with related deep vein thrombosis, back
pain, and chest pain. T.12-13. However, these impairments were found non-severe,
a finding which Plaintiff does not challenge in this appeal.

                                      -2-
(Ulcerative Colitis). The ALJ then assessed Plaintiff as having the

residual   functional   capacity   (“RFC”)   to   perform   a   range   of

sedentary work as defined in 20 C.F.R. § 404.1567(a) except that

she was limited to performing simple, routine tasks and making

simple work-related decisions; she needed minimal changes in work

routines and processes; and she could not be subjected to strict

production quotas. T.13. The ALJ also found that Plaintiff must be

allowed 3 bathroom breaks of 5 minutes’ duration each per day, in

addition to normal breaks and mealtimes, and that her workstation

must be located in close proximity to a bathroom, defined as no

greater than three minutes’ walking distance. Id. Lastly, the ALJ

found that Plaintiff must be allowed to stand for five minutes,

while remaining on task, after having sat for 45 minutes. Id. At

step four, the ALJ determined that Plaintiff was 47 years-old at

her date last insured, had a master’s degree in education, and

while she previously worked as an office manager and as a long-term

substitute teacher, she did not have any past relevant work. The

ALJ relied on the VE’s testimony to find that, based on Plaintiff’s

age, education, work experience, and RFC, she is able to perform

the requirements of the following representative occupations that

exist in significant numbers in the national economy: call out

operator, charge account clerk, and document preparer. At step

five, the ALJ entered a finding a “not disabled.”




                                   -3-
         Plaintiff requested review of the ALJ’s decision by the

Appeals Council, which was denied on December 11, 2017. Plaintiff

then timely commenced this action.

III. Scope of Review

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).


                                             -4-
IV. Discussion

       A.     Summary of the Parties’ Arguments

       Plaintiff         contends         that       reversal    of           the    Commissioner’s

decision is required on the following grounds: (1) the highly

specific      limitation           in    the    RFC     regarding         bathroom       breaks    is

unsupported by substantial evidence, as is the sit/stand option

(Point      I);        (2)    the       ALJ    failed     to     properly            evaluate     the

retrospective           medical         opinion      offered    by       Plaintiff’s        treating

physician insofar as she weighed the opinion against the RFC rather

than   the    record          as    a    whole    (Point       II.A);          and    (3)   the   ALJ

substituted her lay opinion for that of the treating physician

(Point II.B). The Commissioner responds that the RFC is supported

by ample evidence and that the treating source’s opinion is merely

a   summary       of    the    medical         records    with       a    bare       conclusion    of

disability,        and       thus       was    not    entitled           to    be    afforded     any

significant weight.

       B.     Points I and II.A: Errors in Weighing the Treating Source
              Opinion and Formulating Limitations in the RFC Regarding
              Plaintiff’s Need to Use the Bathroom and Alternate
              Between Sitting and Standing

              1.        Relevant Medical Records and Plaintiff’s Testimony

       Plaintiff served as a flight medic in the United States Marine

Corps during           the    Desert Storm            conflict       and was          deployed    for

fourteen months throughout the Middle East. T.439. She did not

engage in combat but witnessed it; she subsequently was diagnosed



                                                  -5-
with post-traumatic stress disorder. Id. While she was deployed,

Plaintiff developed ulcerative colitis. T.242. On July 3, 2001,

Dr. Victor Fazio at the Cleveland Clinic Digestive Disease and

Surgery   Institute      (“Cleveland    Clinic”)   performed    a    two-stage

J-pouch   surgery   to    address   Plaintiff’s    left-sided       refractory

colitis. T.242; 275-77.

     On September 12, 2003, the Veteran’s Administration (“VA”)

issued a decision finding Plaintiff 100 percent disabled based on

her service-connected condition of ulcerative colitis with history

of amnestic disorder. T.136.

     In February 2006, Plaintiff was having twelve to fifteen bowel

movements a day, with nighttime leakage for which she wore adult

diapers. T.250. She had been told she had kidney stones related to

her diarrhea. Id. Dr. Fazio, who had performed her surgery in July

2001, diagnosed her with irritable pouch syndrome versus bacterial

overgrowth. T.251.

     A pouch biopsy performed on September 29, 2008, showed mild

chronic active enteritis; and squamous mucosa and rectal mucosa

with chronic active colitis, ulcer, and granulation tissues. T.270.

Gastroenterologist Dr. James Church of the Cleveland Clinic noted

that Plaintiff was having five to six bowel movements per day and

“constant” diarrhea. T.292.

     On July 17, 2010, Plaintiff saw Dr. Matthew Carrell of the VA

and reported having eight to ten watery bowel movements daily and


                                       -6-
nighttime    rectal      leakage   after      being     told   to   stop   taking

ciprofloxacin,      an    antibiotic.    T.711.    Dr.    Carrell    noted   that

Plaintiff had symptoms that suggested pouchitis.3 He deferred

prescribing ciprofloxacin due to the risks of long-term antibiotic

usage and because she was to undergo a flexible sigmoidoscopy later

that week. T.712-13.

      At the hearing, Plaintiff testified that she had worked for a

period of time in the 2007-2008 school year as a substitute English

teacher.    T.32.   She    was   offered      another    teaching   position   in

September 2008, but did not take it due to symptoms from her

ulcerative colitis and kidney stones. T.33. While she was working,

she had to take frequent breaks to go to the bathroom, so the

school accommodated her by providing her with a teaching assistant.

T.33. In addition to experiencing abdominal cramping, bloating, and

diarrhea, T.34, she was “was experiencing dehydration because [she]

was trying not to eat during the classroom hours so that [she] can

make it through without going to the bathroom too much.” Id.

Plaintiff explained that following one meal, she might have to go

to the bathroom four times. Id. While she was teaching, she had to

take eight to ten bathroom breaks during the school day. Id.




      3

      “Pouchitis. Acute inflammation of the mucosa of an ileal reservoir or pouch
that has been surgically created, usually following total colectomy for
inflammatory bowel disease or multiple polyposis.” Stedman’s Medical Dictionary
(“Stedman’s”), 28th ed., Lippincott, Williams & Wilkins, 2006, p. 1550.

                                        -7-
     As far as daily activities, “showering was always a problem”

and “dressing was too” as she needed help from her husband to put

her support stockings on. T. 37. Plaintiff could not do laundry

because it was too heavy, but she could fold clothes. T.39.

Plaintiff’s husband would sometimes take her out to eat, but they

had to be careful and go places close to home. Id. If she had

active symptoms, she did not go to the movies. T.40. After 2008,

Plaintiff reported, her condition worsened. T.36. During this

period, she was treating at the VA, the Cleveland Clinic, and with

Dr. Raymond Tuoti. T.36. From 2008 to 2009,   Plaintiff had “a lot”

of active periods of colitis. T.40.   The types of food she ate and

her stress levels affected her colitis. T.41. She explained that

“[s]ometimes it comes out of nowhere.” Id. She “just didn’t want to

leave the house because of it[.]” Id. When her colitis was active,

Plaintiff experienced chronic fatigue symptoms. T.44.

     Plaintiff testified that when needed to use the bathroom, she

had to do so urgently. T.54. If she felt the urge to use the

bathroom, she would be unable to wait even ten minutes. T.54.

Plaintiff (and those around her) could actually hear her J-pouch

empty; “[she] could hear it before it gets ready to just release.”

T.55. At that point she would “quickly run to the bathroom.” Id. To

try to control her need to defecate she would stop eating and

drinking. T.54. For instance, because she knew she had her hearing

at 11:00 a.m., she stopped eating the day before at 5:00. Id. At


                               -8-
other times, she wore diapers. Id. Fasting and restricting her

fluid intake, in order to limit her trips to the bathroom, resulted

in her becoming dehydrated and suffering from kidney stones. T.35.

          2.     Treating Physician Opinion

     In September 2017, Dr. Church provided a retrospective medical

statement based on his treatment of Plaintiff and his review of her

medical records. See T.1339-41. Dr. Church noted that even after

Plaintiff’s July 2001 J-pouch surgery to address her ulcerative

colitis which had failed medical treatment, she continued to have

“quite extreme frequency of defecation” along with abdominal cramps

and bloating. T.1339. Dr. Church observed that “[a]ll of these

[symptoms] are part of the spectrum of pouch-related complications

although [Plaintiff’s] were more severe than average.” T.1339. At

her follow-up, Dr. Church noted that, “[e]ndoscopically, the pouch

looked normal[,] but the different physiology that pouch surgery

can produce is sometimes accompanied by these sort of symptoms

without there being any notable disease to be diagnosed.” T.1340.

A possible cause was that “the small intestine is just unsuited for

uses of fecal reservoir because it doesn’t normally provide this

function.” Id. Dr. Church related that when he saw Plaintiff in

September 2008, she had “diarrhea constantly and had developed an

anal skin tag[,]” id., even though her pouch and terminal ilium

looked healthy    and   a   biopsy   showed some   mild   chronic   active

enteritis. Dr. Church told her that “this was the way her pouch was


                                     -9-
functioning” and recommended that she return in two years. Id. In

2010, Plaintiff still reported having six bowel movements a day

with episodes of bloating, cramps, and diarrhea. In addition, she

was having upper quadrant pain. Id. The cause for this was unknown

but Dr. Church explained that it can occur in situations where the

surgery did not lend itself to good intestinal functioning; such

patients “are doomed to experience bowel episodes for the rest of

their life.” T.1341.

     In Dr. Church’s opinion, it was

     obvious from this brief history of [Plaintiff’s] care
     here at the Cleveland Clinic that she became disabled as
     a result of surgery for ulcerative colitis. Sometimes
     even the ulcerative colitis can be disabling because of
     the urgency and the need to drop everything and make it
     to the bathroom to prevent an episode of incontinence. .
     . . In addition, [Plaintiff] seems to suffer from a much
     higher stool frequency than average. There are several
     possible causes for this, but one would include a bowel
     that is just more active than normal, a pouch that is
     smaller or less than compliant than normal, or a pouch
     that has some issue with bowel patency above or below it.

T.1340.

          3.   The ALJ Failed    to    Properly   Weigh   the Treating
               Source Opinion

     It is undisputed that Dr. Church is a treating source, see

20 C.F.R. § 404.1527(a)(2) (eff. until Mar. 27, 2017), who provided

a medical opinion, see id. § 404.1527(a)(1). Since Plaintiff filed

her claim in February 2017, the regulations codifying the treating

physician presumption of deference were still in effect. See 20

C.F.R. § 404.1527 (“For claims filed (see § 404.614) before March


                               -10-
27, 2017, the rules in this section apply. For claims filed on or

after   March    27,    2017,     the   rules    in   §   404.1520c   apply.”).

“Generally, [the SSA] give[s] more weight to medical opinions from

[a claimant’s] treating sources, since these sources are likely to

be the medical professionals most able to provide a detailed,

longitudinal picture of [his or her] medical impairment(s) and may

bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports

of individual examinations, such as consultative examinations or

brief hospitalizations.” 20 C.F.R. § 404.1527(c)(2). “If [the SSA]

find[s] that a treating source’s medical opinion on the issue(s) of

the   nature    and    severity    of   [a     claimant’s]   impairment(s)   is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in your case record, [the SSA] will give it

controlling weight.” Id.

      Here, the ALJ assigned only “some weight” to Dr. Church’s

medical opinion because it did “not change the above narrative

[sic],” T.15 and is “not inconsistent with the above residual

functional capacity assessment.” id. This was clearly erroneous for

multiple reasons. First, the regulations dictate that a medical

opinion be evaluated using certain factors, including the nature

and extent of the treatment relationship, supportability of the

opinion, consistency with the record as a whole, and the provider’s


                                        -11-
specialization. See 20 C.F.R. § 404.1527(c)(1)-(6) (eff. until

Mar. 27, 2017). Neither a “narrative” constructed by the ALJ nor an

RFC assessment are mentioned as proper factors to be considered

when evaluating a treating source opinion.

      The    second,      more   problematic     error,   is    the     boilerplate

language utilized by the ALJ to describe Dr. Church’s opinion as

“not inconsistent with the above residual functional capacity.” The

Court    has      found   nothing   in   the    regulations     or    the    caselaw

supporting the propriety of assigning weight to a medical opinion

based upon whether the ALJ deems the opinion to be congruent with

the ALJ’s own RFC finding. Rather, this type of language has been

rejected by this Court and others as confounding the ability for

meaningful review and improperly inverting the necessary analytical

steps. See, e.g., Faherty v. Astrue, No. 11–CV–02476(DLI), 2013 WL

1290953, at *14 (E.D.N.Y. Mar. 28, 2013) (“The ALJ explained the

reason      for    giving    Dr.    Tranese’s      medical     source    statement

significant weight was that it was consistent with her RFC. Such

reasoning is circular and flawed. The ALJ should use medical

opinions to determine [p]laintiff’s RFC, and, therefore, cannot

give medical opinions weight based on their consistency with the

RFC.”) (internal citation to record omitted); Bjornson v. Astrue,

671   F.3d     640,   645   (7th    Cir.   2012)    (“One    problem        with   the

boilerplate is that the assessment of the claimant’s ‘residual

functional capacity’ (the bureaucratic term for ability to work)


                                         -12-
comes   later    in   the    administrative     law   judge’s     opinion,      not

‘above’—above is just the foreshadowed conclusion of that later

assessment. A deeper problem is that the assessment of a claimant’s

ability to work will often (and in the present case) depend heavily

on the credibility of her statements concerning the ‘intensity,

persistence and limiting effects’ of her symptoms, but the passage

implies that ability to work is determined first and is then used

to   determine    the     claimant’s       credibility.   That    gets       things

backwards.”)).

     The regulations define “[m]edical opinions” as “statements

from acceptable medical sources that reflect judgments about[,]”

inter   alia,     “what      [the   claimant]       can   still    do        despite

impairment(s), and [his or her] physical or mental restrictions[,]”

20 C.F.R. § 404.1527(a), i.e., the claimant’s RFC. It is simply not

logical to decide a claimant’s RFC prior to weighing the medical

opinions   regarding        the   “the     nature   and   severity      of    [her]

impairment(s), including [her] symptoms, diagnosis and prognosis,”

id. See Burton v. Colvin, No. 6:12-CV-6347 MAT, 2014 WL 2452952, at

*11 (W.D.N.Y. June 2, 2014) (“Because ‘[t]he assessment of a

claimant’s ability to work will often depend on the credibility of

her statements concerning the intensity, persistence and limiting

effects of her symptoms[,]’ Otero v. Colvin, 12–CV–4757, 2013 WL

1148769, at *7 (E.D.N.Y. Mar. 19, 2013), it is not logical to

decide a claimant’s RFC prior to assessing her credibility.”)


                                         -13-
(alterations in original). Here, the fact that the ALJ stated that

Dr. Church’s opinion was only entitled to limited because it

“otherwise does not rebut the above residual functional capacity

assessment,” id., confirms that the ALJ “[got] things backwards[,]”

Bjornson, 671 F.3d 645.

     Evaluating Dr. Church’s medical opinion with reference to the

proper regulatory factors compels the conclusion that it should

have been given controlling weight. The nature and extent of the

treatment relationship and the provider’s specialization weigh in

favor   of   deferring   to   Dr.   Church’s   opinion:   He   had   treated

Plaintiff for several years and was a colleague of Dr. Fazio, who

performed the two-stage J-pouch surgery. In addition, Dr. Church is

a specialist in his field of gastroenterology. That Dr. Church’s

opinion was retrospective and Plaintiff was seen once in 2008 does

not, in this Court’s view, undermine his opinion or the severity of

Plaintiff’s limitations due to her impairments. “The absence of

contemporaneous medical evidence does not automatically preclude a

finding of disability.” Rose v. Barnhart, No. 01 CIV. 1645 (JSM),

2003 WL 1212866, at *5 (S.D.N.Y. Mar. 14, 2003) (citing Arnone v.

Bowen, 882 F.2d 34, 39 (2d Cir. 1989) (“Arnone’s post–1980 evidence

is not irrelevant to the question whether he had been continuously

disabled since 1977.”); other citations omitted)); see also Rose,

2003 WL 1212866, at *5 (finding that ALJ erred in “focus[ing]

entirely on the absence of contemporaneous medical evidence”;


                                    -14-
“since there was no contemporaneous treatment record, the ALJ

should have considered the possibility of retrospective diagnosis

and testing”) (citing Martinez v. Massanari, No. 01 Civ. 2114, 2003

WL 179771, *4 (S.D.N.Y. Jan. 27, 2003)). Moreover, there is no

suggestion in the record that additional visits to the Cleveland

Clinic or to other medical providers were required of Plaintiff, or

that any further treatment could reasonably have been expected to

have improved her symptoms to the point she was able to work.

Dr. Church’s opinion reflects that Plaintiff apparently was at her

“baseline” and that the symptoms she experienced at her baseline

were still disabling. T.1340.

     It is well settled that “[t]he ALJ is not permitted to

substitute [her] own expertise or view of the medical proof for the

treating physician’s opinion or for any competent medical opinion.”

Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (citing Snell v.

Apfel, 177 F.3d 128, 131 (2d Cir. 1999)); see also             Wagner v.

Secretary of Health and Human Servs., 906 F.2d 856, 862 (2d Cir.

1990)   (“[A]   circumstantial   critique   by   [a]   non-physician[   ],

however thorough or responsible, must be overwhelmingly compelling”

to justify a denial of benefits). Here, the ALJ’s critique of

Dr. Church’s opinion was not “thorough,” insofar as it neglected to

consider the appropriate regulatory factors. Moreover, it is not

“overwhelmingly compelling” when considered against Dr. Church’s

specialization and expertise and the record as a whole. In short,


                                  -15-
the Court finds that the ALJ “here improperly ‘set [her] own

expertise   against   that   of’   the    treating   physician.”    Rosa   v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (quotation omitted;

alteration in origina).

            4.   The Limitation in the        RFC    Assessment    Regarding
                 Bathroom Breaks

     The key component of the ALJ’s RFC assessment challenged by

Plaintiff pertains to the frequency of her need to take bathroom

breaks due to bowel movements and the unpredictable timing and

urgency of those episodes. The ALJ concluded that it was “clear”

that Plaintiff’s ulcerative colitis “was better managed during the

period at issue with the claimant complaining of only 5-6 daytime

bowel movements.” T.15, 292. To quantify Plaintiff’s need to use

the restroom during the workday for purposes of formulating the

RFC, the ALJ reasoned that

     [i]f waking hours of a day are 16 and of that, 8 are
     working, then the claimant could be expected to have 3
     bowel movements per workday. In Dr. Church’s letter, he
     notes 15 daytime bowel movements well before the period
     at issue and only 6 per day shortly after the date last
     insured (Ex. 6F). At the February 2008 follow-up visit-
     that is, during the period at issue, the claimant
     reported 5-6 bowel movements per day (Ex. 2F/9). The
     evidence therefore supports that the claimant was having
     at most 6 daytime bowel movements during the period at
     issue which would likely mean 3 per workday. Such a need
     is accommodated for in the above residual functional
     capacity assessment.

T.15. The ALJ then accounted for Plaintiff’s condition by finding

her limited to a range of work in which she would be allowed to

take three bathroom breaks of five minutes’ duration each, per day,

                                   -16-
in addition to normal breaks and mealtimes, and in which she would

be located in close proximity to a bathroom, defined as no greater

than three minutes’ walking distance. T.13.

      Plaintiff     contends   that   the    ALJ   improperly   “craft[ed]   a

mathematical algorithm” which was inconsistent with the evidence

regarding the frequency and urgency of her bowel movements, while

the Commissioner defends the ALJ’s RFC as the product of “simple

arithmetic”    based “directly on the number of bowel movements

Plaintiff herself reported at her periodic follow-up visit with

Dr.   Church   in    September    2008—the     only    evidence   of   record

documenting Plaintiff’s ulcerative colitis symptoms during the

relevant period.” Defendant’s Memorandum of Law (“Def.’s Mem.”) at

14. However, Dr. Church’s retrospective opinion and the treatment

notes for the relevant period, illustrate that Plaintiff’s bowel

movements consisted of diarrhea. See T.1340, 292. When he saw

Plaintiff in follow up, Dr. Church noted that she was “constantly”

having diarrhea during this time. See id.

      Thus, even if, assuming a best case scenario, Plaintiff had

only five bowel movements a day, they consisted of diarrhea.

See Plaintiff’s Reply (“Pl.’s Reply”) at 4. Diarrhea “denotes not

merely abnormal looseness of stools but also an increase in the

urgency and frequency of defecation” and is defined as “[a]n

abnormally frequent discharge of semi-solid or fluid fecal matter

from the bowel.” Stedman’s, p. 534 (italics in original). Thus,


                                      -17-
they were inherently urgent, frequent, and unpredictable, and the

record does not contain substantial evidence supporting that they

could be accommodated in three bathroom breaks or by waiting for a

scheduled break or mealtime. To the contrary, Plaintiff testified

that she could have four bowel movements after just one meal. As an

example, if she ate breakfast in the morning, Plaintiff potentially

could use up the three “extra” bathroom breaks in the RFC shortly

thereafter. At that point, there was “no guarantee” that she could

wait until her next scheduled break time to get to a bathroom. See

Plaintiff’s Memorandum of Law (“Pl.’s Mem.”) (Docket No. 9-1) at

11. As Dr. Church explained in his opinion, having ulcerative

colitis with a J-pouch meant Plaintiff had the “need to drop

everything and make it to the bathroom” as soon as she felt the

urge to have a bowel movement. And, as Plaintiff points out, the

“three    minutes’    distance”    limitation    would    not   necessarily

accommodate her situation because of other variables, such as the

lavatory being occupied by another employee when Plaintiff needed

to use it.

     The only way Plaintiff could control her bowel movements was

to refrain from drinking water or eating food. See T.34, 54. When

she denied herself necessary hydration for extended periods of

time—as   she   did   when   she   was     substitute    teaching—she,   not

surprisingly, became dehydrated. T.34. This practice also resulted

in her suffering from kidney stones. T.35. Notably, Plaintiff had


                                    -18-
a teaching assistant to accommodate the problems she was having as

far as needing to go to the bathroom and take frequent breaks.

T.33. On average, she was taking eight to ten bathroom breaks

during the school day. T.34.

In order to make it through important events, Plaintiff would fast

the night before. T.54. For instance, prior to her disability

hearing, Plaintiff fasted for eighteen hours. Id.

     The   record   compellingly    demonstrates    that      Plaintiff’s

ulcerative colitis and status post two-stage J-pouch surgery result

in not only a frequent need to use the bathroom, but also an

unpredictability    and   urgency   in   that   need.   For     instance,

Dr. Church’s opinion describes the primary, and often “disabling,”

symptom of ulcerative colitis as “the urgency and the need to drop

everything and make it to the bathroom to prevent an episode of

incontinence.” T.1340. In addition, Dr. Church observed, Plaintiff

“seems to suffer from a much higher stool frequency than average.”

Id. The Court agrees with Plaintiff that there is a dearth of

evidence to support the ALJ’s structured bathroom-break limitation

in the RFC.

           4.   The Sit/Stand Option in the RFC

     Plaintiff also challenges the sit/stand option contained in

the RFC, which allowed her to alternate from sitting for 45 minutes

to standing for five minutes.        The Commissioner defends this

limitation as giving Plaintiff “the benefit of the doubt.” Even


                                -19-
assuming this limitation was made in deference to Plaintiff, it

still needed to be based on substantial evidence. See Wheeler v.

Berryhill, No. 3:16-CV-01916, 2018 WL 1528763, at *9 (M.D. Pa.

Mar.   8,   2018)   (finding   “additional   limitations”      imposed   “in

deference to the claimant” not based on substantial evidence where

ALJ “in essence rejected many of Dr. Falvello’s opinions and having

implicitly rejected much of Dr. Gryczko’s RFC assessment” and

“appear[ed]” to have “based much of her RFC assessment on her own

lay analysis of [the claimant]’s medical records, which is not

permitted”) (citation omitted), report and recommendation adopted,

No. 3:16-CV-1916, 2018 WL 1518572 (M.D. Pa. Mar. 28, 2018). The

Court is unable to find substantial evidence in the record for this

limitation.    When    Plaintiff’s   ulcerative     colitis   symptoms were

active, she suffers from “rectal pressure,” she “feel[s] like [she]

ha[s] a UTI,” she has “to go to the bathroom all the time,” she

“get[s] seepage, abdominal bloating, cramping,” and she “break[s]

out in rashes, hives. . . .” T.48. She has had hives since being

diagnosed with ulcerative colitis and amebiasis due to being

infected with the parasite entamoeba histolytica during Desert

Storm. Id. When asked if the hives had an “impact on . . .

fidgeting     around    as   far   as   sitting,”     Plaintiff   responded

affirmatively, explaining that it was “because [she] feel[s] the

pressure” and it was “better for [her] standing.” Id. She testified

“it’s better to lay down sideways,” and at home, she “always ha[s]


                                     -20-
to be laying down.” T.50. She will “stand up sometimes, . . . sit

a little bit and then [she] need[s] to lay down” “because of the

way the pouch is.” Id.

       While “[s]edentary work is the least rigorous of the five

categories of work recognized by SSA regulations,” Schaal v. Apfel,

134 F.3d 496, 501 n. 6 (2d Cir. 1998), “[b]y its very nature

‘sedentary’ work requires a person to sit for long periods of time

even   though   standing   and   walking   are   occasionally   required,”

Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 643

(2d Cir. 1983) (citation omitted). The record lacks substantial

evidence to support the proposition that Plaintiff can sit for the

“long periods of time” required in a sedentary occupation. Based on

Plaintiff’s testimony, there is no suggestion that she could sit

for six hours out of an eight-hour day, or even sit for 45 minutes

at a time per the sit/stand option in the RFC. See, e.g., Rice v.

Colvin, No. 1:15-CV-00959 (MAT), 2016 WL 7366977, at *2 (W.D.N.Y.

Dec. 20, 2016) (“The ALJ’s decision does not explain what evidence

supports this particular sit/stand option, and the Court can find

no support for such a specific restriction in the record. The ALJ’s

decision thus once again fails to ‘provide appropriate rationale

with specific references to evidence of record in support of the

assessed limitations.’”) (quoting Cruz v. Astrue, 941 F. Supp.2d

483, 487 (S.D.N.Y. 2013); further citations omitted).




                                   -21-
      B.    Point II.B: Substitution of Lay Opinion for Competent
            Medical Opinion

      Plaintiff argues that the RFC assessment was not supported by

substantial evidence because the ALJ assigned the only medical

opinion in the record “some weight” and effectively rejected it.

Plaintiff contends that this created a clear evidentiary gap. Pl.’s

Mem. at 18 (citing Stein v. Colvin, No. 15-CV-6753-FPG, 2016 WL

7334760, at *4 (W.D.N.Y. Dec. 19, 2016) (“Regardless of whether it

was   proper   for   the   ALJ   to   discount   this   opinion,   the   ALJ’s

rejection of the only medical opinion in the record created an

evidentiary gap in the record requiring remand.”) (collecting

cases)). Where, as here, “the record is bereft of any medical

assessment of residual functional capacity,” courts have “found a

lack of substantial evidence to support a finding that exertional

[or non-exertional] impairments are not disabling, since the ALJ is

not qualified to assess residual functional capacity on the basis

of bare medical findings.” Rodriguez v. Sec’y of Health & Human

Servs., 893 F.2d 401, 403 (1st Cir. 1989) (collecting cases).

“Given Plaintiff’s multiple physical . . . impairments, this is not

a case where the medical evidence shows ‘relatively little physical

impairment’ such that the ALJ ‘can render a common sense judgment

about      functional      capacity.’”       Palascak    v.   Colvin,     No.

1:11-CV-0592(MAT), 2014 WL 1920510, at *9 (W.D.N.Y. May 14, 2014)

(quoting Manso–Pizarro v. Sec’y of Health & Human Servs., 76 F.3d

15, 17 (1st Cir. 1996)); see also, e.g., Stein, 2016 WL 7334760, at

                                      -22-
*4 (“[T]he ALJ could not ‘render a common sense judgment’ as to

Stein’s functional capacity without a medical opinion, because

Stein has several complicated and longstanding mental impairments

including bipolar, anxiety, and depressive disorders, and ADD.”)

(citations omitted). “[B]ecause there is no medical source opinion

to support the ALJ’s residual functional capacity finding, the

Court concludes that it lacks substantial evidentiary support.”

Palascak,   2014     WL   1920510,    at    *10   (citing     House    v.   Astrue,

No. 5:11–CV–915 (GLS), 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1,

2013); other citation omitted)).

     C.     Remedy

     “Sentence four of Section 405(g) provides district courts with

the authority to affirm, reverse, or modify a decision of the

Commissioner ‘with or without remanding the case for a rehearing.’”

Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2002) (quoting

42 U.S.C. § 405(g)).         The standard for directing a remand for

calculation     of   benefits   is    met    when   the   record      persuasively

demonstrates the claimant’s disability, Parker v. Harris, 626 F.2d

225, 235 (2d Cir. 1980), and where there is no reason to conclude

that the additional evidence might support the Commissioner’s claim

that the claimant is not disabled, Butts, 388 F.3d at 385–86.

     After reviewing the entire record, the Court finds that it

already   has    been     developed    fully      for   the   relevant      period.

Furthermore, as discussed above, the Court finds that the record


                                      -23-
contains persuasive proof of Plaintiff’s disability. Applying the

correct legal standards to all of the relevant evidence, including

Dr.   Church’s    retrospective   opinion,   the     Court   concludes    that

Plaintiff’s ulcerative colitis and J-pouch surgery; the sequelae of

her medical condition; and the ramifications of the surgery she

underwent to address it, are fully disabling. Accordingly, the

Court finds that a remand for further administrative proceedings to

correct the above-discussed errors would serve no purpose, and

remand for the calculation of benefits is warranted.

V.    Conclusion

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings is granted to the extent that the Commissioner’s

decision is      reversed,   and the   matter   is    remanded   solely    for

calculation and payment of benefits for the closed period at issue.

The Commissioner’s motion for judgment on the pleadings is denied.

The Clerk of Court is directed to close this case.

      IT IS SO ORDERED.


                                    S/Michael A. Telesca
                                  _____________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge


Dated:     September 19, 2019
           Rochester, New York




                                   -24-
